                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
BRIAN WILLIAM SCHUMAKER,            :
                                    :
          Petitioner,               :    Civ. No. 20-18655 (NLH)
                                    :
     v.                             :    OPINION
                                    :
                                    :
DAVID E. ORTIZ,                     :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Brian William Schumaker
59309-019
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

HILLMAN, District Judge

     Brian William Schumaker has filed a petition for writ of

habeas corpus under 28 U.S.C. § 2241 arguing that the trial

court was without jurisdiction to try his criminal case because

of a treaty between the United States and Canada.   ECF No. 1.

For the reasons expressed below, this Court will dismiss the

petition for lack of jurisdiction.

I.   BACKGROUND

     A jury in the Northern District of Georgia convicted

Petitioner of traveling to engage in a sexual act with a minor,

18 U.S.C. § 2241(c); using a computer to entice a minor to
engage in sexual activity, 18 U.S.C. § 2422(b); and possessing

child pornography, 18 U.S.C. § 2252(a)(4)(B).     United States v.

Brian Schumaker, No. 1:07-cr-00289 (N.D. Ga. Aug. 2, 2011) (ECF

No. 302). 1   The trial court sentenced him to a total of 360-

months imprisonment.    Id.   The United States Court of Appeals

for the Eleventh Circuit affirmed the convictions and sentence.

United States v. Schumaker, 479 F. App’x 878 (11th Cir.) (per

curiam), cert. denied, 568 U.S. 926 (2012).

       In his § 2241 petition, Petitioner argues that “[t]he

decision to either ‘detain, prosecute, or punish’ the petitioner

based upon the true findings of fact that ‘Neither [of the

alleged victims] actually exist’” 2 violated a 1976 extradition

treaty between the United States and Canada.     ECF No. 1 at 2.

He asserts he should have been immediately deported to Canada

with restrictions on re-entry.     Id. at 6.   He asks for “[r]eview

of the issue before a constitutionally protected 7th amendment

jury trial.”    Id. at 7.


1   The Court takes judicial notice of these public filings.

2 The Court understands this “finding” to refer to the magistrate
judge’s statement in her Final Report and Recommendation that
the persons with whom Petitioner was attempting to arrange for a
sexual encounter “were characters being role-played online by
male and on the phone by female law enforcement officers
primarily working for the FBI’s ‘Safe Child’ task force out of
offices in Atlanta.” Schumaker v. United States, No. 1:07-CR-
289, 2015 WL 13735085, at *2 (N.D. Ga. Oct. 30, 2015), report
and recommendation adopted, No. 1:07-CR-289, 2016 WL 3251997
(N.D. Ga. June 13, 2016).

                                   2
II.   STANDARD OF REVIEW

      Petitioner brings this petition for a writ of habeas corpus

as a pro se litigant.   The Court has an obligation to liberally

construe pro se pleadings and to hold them to less stringent

standards than more formal pleadings drafted by lawyers.

Erickson v. Pardus, 551 U.S. 89, 94 (2007); Higgs v. Attorney

Gen. of the U.S., 655 F.3d 333, 339 (3d Cir. 2011), as amended

(Sept. 19, 2011) (citing Estelle v. Gamble, 429 U.S. 97, 106

(1976)).   A pro se habeas petition and any supporting

submissions must be construed liberally and with a measure of

tolerance.

      Nevertheless, a federal district court must dismiss a

habeas corpus petition if it appears from the face of the

petition that Petitioner is not entitled to relief.    28 U.S.C. §

2254 Rule 4 (made applicable through Rule 1(b)); see also

McFarland v. Scott, 512 U.S. 849, 856 (1994); Siers v. Ryan, 773

F.2d 37, 45 (3d Cir. 1985), cert. denied, 490 U.S. 1025 (1989).

III. ANALYSIS

      Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”    Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001).     Generally, a challenge to the

validity of a federal conviction or sentence must be brought

under 28 U.S.C. § 2255.    See Jackman v. Shartle, 535 F. App’x

                                  3
87, 88 (3d Cir. 2013) (per curiam) (citing Okereke v. United

States, 307 F.3d 117, 120 (3d Cir. 2002)).       “[Section] 2255

expressly prohibits a district court from considering a

challenge to a prisoner’s federal sentence under § 2241 unless

the remedy under § 2255 is ‘inadequate or ineffective to test

the legality of his detention.’”       Snyder v. Dix, 588 F. App’x

205, 206 (3d Cir. 2015) (quoting 28 U.S.C. § 2255(e)); see also

In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997).

     In the Third Circuit, prisoners may use § 2241 to challenge

their sentences after two conditions are satisfied: (1) there

must be “a claim of actual innocence on the theory that [the

prisoner] is being detained for conduct that has subsequently

been rendered non-criminal . . . in other words, when there is a

change in statutory caselaw that applies retroactively in cases

on collateral review,” and (2) “the prisoner must be ‘otherwise

barred from challenging the legality of the conviction under §

2255.’”   Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d

Cir. 2017) (quoting United States v. Tyler, 732 F.3d 241, 246

(3d Cir. 2013)).    “It matters not whether the prisoner’s claim

was viable under circuit precedent as it existed at the time of

his direct appeal and initial § 2255 motion.       What matters is

that the prisoner has had no earlier opportunity to test the

legality of his detention since the intervening Supreme Court

decision issued.”    Id.

                                   4
       Once again, 3 Petitioner raises an argument that was rejected

by the trial court during his § 2255 proceedings.     Schumaker v.

United States, No. 1:07-cr-289, 2016 WL 3251997, *5 (N.D. Ga.

June 13, 2016) (“The Court previously considered and rejected

Schumaker’s arguments . . . that the Court lacked jurisdiction

over him, including based on certain treaties and international

law.”).    “Section 2255 is not inadequate or ineffective merely

because the sentencing court does not grant relief, the one-year

statute of limitations has expired, or the petitioner is unable

to meet the stringent gatekeeping requirements of ... § 2255.”

Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 539 (3d Cir. 2002).

Therefore, this Court lacks jurisdiction to consider the claim

under § 2241.

       Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”    28 U.S.C. § 1631.   Because Petitioner has already

filed a motion under § 2255, he cannot file a second or

successive motion without the permission of the Eleventh

Circuit.    28 U.S.C. §§ 2244, 2255(h).   The Court finds that it

is not in the interests of justice to transfer the petition




3   Shumaker v. Ortiz, No. 20-1847 (D.N.J. Oct. 2, 2020).

                                   5
because it does not appear Petitioner can meet the standards for

filing a second or successive § 2255 motion.   Nothing in this

opinion should be construed as preventing Petitioner from asking

permission from the Eleventh Circuit himself if he so chooses.

IV. CONCLUSION

     For the foregoing reasons, the petition for writ of habeas

corpus shall be dismissed for lack of jurisdiction.

       An appropriate order will be entered.




Dated: July 9, 2021                   s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                6
